DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Species I: Figure 3 in the reply filed on 6/7/2021 is acknowledged. Applicant has indicated that Claims 1-20 encompass the elected invention, however, the Examiner notes that Figure 3 is directed to a species of an impeller with a backwall having flat sides/surfaces forming a convex shape. Claims 1-9, 11-14, and 16-18 are directed to an impeller with a backwall having curved sides/surfaces including a concave portion i.e. Figure 4, and are directed to an unelected species. Accordingly, Claims 10, 15, and 19-20 are hereby examined being directed to the elected species and Claims 1-9, 11-14, and 16-18 are withdrawn from further examination. The election requirement is now made FINAL.
Claim Objections
Claim 15 is objected to because of the following informalities:  In Line 2, the recitation of, “tip region flat area” should read, “the tip region flat area” to improve claim clarity. 
Appropriate correction is required.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding Claim 10, the recitation of, “the back side” in Line 5 lacks antecedent basis. It appears Applicant intended to refer to the second side previously recited in Line 3. For the purposes of prior art examination, the recitation is considered to mean, “the second side”.
	Claim 15 is also rejected by virtue of its dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitada (JP 2002047944A) hereinafter referred to as Kitada.

    PNG
    media_image1.png
    779
    747
    media_image1.png
    Greyscale






Regarding Claim 10, Kitada discloses an apparatus comprising:
a centrifugal impeller (11, figure 1 also reproduced/annotated above) having a plurality of blades (see 14, figure 1 and Para 17 Line 6 of translation) on a first side (see annotated figure 1) and a backwall (17, figure 1) on a second side (see annotated figure 1), the centrifugal impeller including an intake (intake formed at leading edge of blades 14, see figure 1) on a first axial end of the first side (see annotated figure 1) and an outlet (outlet formed at trailing edge of blades 14, see figure 1) on an outer radial end of the first side (see annotated figure 1), the centrifugal impeller having a bore hole (24, figure 1) and a bore hole flat area (third flat portion 23, figure 1) on the back side surrounding the bore hole (see figure 1), the backwall also defined by a tip region flat area (first flat portion 19, figure 1) near the outer radial end (see annotated figure 1), the backwall including a convex region(see annotated figure 1) defined by an outward projection of material located between the bore hole flat area and the tip region flat area (see figure 1).  
Regarding Claim 15, Kitada discloses that at least one of the bore hole flat area and tip region flat area is planar (see 23 and 19 being planar, figure 1).
Regarding Claim 19, Kitada discloses an apparatus comprising:
a centrifugal compressor impeller (11, figure 1) having a plurality of blades (see 14, figure 1 and Para 17 Line 6 of translation) disposed on a front side (see annotated figure 1) and a backwall (17, figure 1) disposed on a back side (see annotated figure 1), the backwall having a central flat area (first flat portion 19 considered as a central flat area in the axial direction of the impeller 11, figure 1) surrounding a bore (19 annularly surrounds center hole 24, figure 1) of the centrifugal compressor impeller and a convex shape (see annotated figure 1)  
Regarding Claim 20, Kitada discloses that the centrifugal compressor impeller also includes a flat area (third flat portion 23, figure 1) at the tip of the centrifugal compressor impeller (see figure 1). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0113048 A1 relates to centrifugal compressor wheel with a backwall having a convex region (see 25, figure 3).
US 2008/0229742 A1 relates to centrifugal compressor wheel with a backwall having a bore hole flat area (see figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sabbir Hasan/Examiner, Art Unit 3745